 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       CYNTHIA L. R., 1                                Case No. 2:19-cv-00416-AFM
12                           Plaintiff,
13                                                      MEMORANDUM OPINION AND
                     v.
                                                        ORDER AFFIRMING DECISION
14                                                      OF THE COMMISSIONER
         ANDREW M. SAUL,
15       Commissioner of Social Security, 2
16                           Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying her application for supplemental security income. In accordance with the
20   Court’s case management order, the parties have filed memorandum briefs
21   addressing the merits of the disputed issues. The matter is now ready for decision.
22                                          BACKGROUND
23            In April 2015, Plaintiff applied for supplemental security income, alleging
24

25
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
26   Management of the Judicial Conference of the United States.
27   2
        Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul, Commissioner
28   of the Social Security Administration, is substituted as the proper defendant in this action. See Fed.
     R. Civ. P. 25(d).
 1   disability since September 12, 2012. Plaintiff’s application was denied initially and
 2   upon reconsideration. (Administrative Record [“AR”] 117-131, 133-146.) A hearing
 3   took place on October 17, 2017 before an Administrative Law Judge (“ALJ”).
 4   Plaintiff, who was represented by counsel, and a vocational expert (“VE”) testified
 5   at the hearing. (AR 66-98.)
 6         In a decision dated March 12, 2018, the ALJ found that Plaintiff suffered from
 7   the following severe impairments: status post fractured left elbow; degenerative joint
 8   disease of the left elbow; left shoulder impingement syndrome; obesity; left trapezius
 9   and rhomboid strain; hypertension; bipolar disorder; depression; and anxiety. (AR
10   19-20.) The ALJ determined that Plaintiff’s residual functional capacity (“RFC”)
11   included the ability to perform a range of medium work as follows: Plaintiff can lift
12   up to 50 pounds occasionally and 25 pounds frequently; can sit for six hours in an
13   eight-hour workday; can stand and/or walk for six hours in an eight-hour workday;
14   can frequently handle, finger, and overhead reach with the non-dominant left upper
15   extremity; cannot climb ladders, ropes, or scaffolds; can frequently climb ramps and
16   stairs, balance, stoop, kneel, crouch, and crawl; can frequently work around hazards;
17   can occasionally work around dusts, fumes, gases, and poor ventilation; is limited to
18   unskilled work of reasoning level one or two; and is limited to occasional contact
19   with the public or co-workers. (AR 22.) Relying on the testimony of the VE, the ALJ
20   concluded that Plaintiff could perform jobs existing in significant numbers in the
21   national economy. Accordingly, the ALJ concluded that Plaintiff was not disabled.
22   (AR 27-28.)
23         The Appeals Council subsequently denied Plaintiff’s request for review (AR
24   1-6), rendering the ALJ’s decision the final decision of the Commissioner.
25                                  DISPUTED ISSUES
26         Plaintiff, who is proceeding pro per, has not presented any disputed issue with
27   specificity sufficient for the Court to discern. Although Plaintiff makes a conclusory
28   assertion that “Social Secuirt[y]’s own guidelines have not been followed,” (ECF No.

                                               2
 1   19 at 1), she does not state which “guideline” has been ignored, nor does she identify
 2   any finding by the ALJ that she contends was made in violation of a guideline.
 3   Instead, Plaintiff makes the following assertions in support of her complaint:
 4   “Substantial medical and psychological records” prove that she has a combination of
 5   limitations “severe enough to prohibit employment”; she “refutes” the findings of
 6   Dr. Altman because his examination was inadequate; subsequent to the hearing she
 7   was diagnosed with fibromyalgia and bulging and herniated discs; the ALJ’s
 8   determination that she can lift 50 pounds occasionally and 25 pounds frequently and
 9   stand six hours in an eight-hour day are “absurd” in light of the record; and it is
10   impossible for her to perform the jobs identified by the VE. (ECF No. 1 at 2-4.)
11         The Court need not consider claims that Plaintiff fails to present with any
12   specificity and that lack citation to evidence or legal authority. See, e.g., DeBerry v.
13   Comm’r of Soc. Sec. Admin., 352 F. App’x 173, 176 (9th Cir. 2009) (declining to
14   consider claim that ALJ failed properly to apply Social Security Ruling where
15   claimant did not argue the issue “with any specificity” in her opening brief and failed
16   to cite “any evidence or legal authority” in support of her position); Nazarian v.
17   Berryhill, 2018 WL 2938581, at *3–4 (C.D. Cal. June 7, 2018) (finding plaintiff
18   “provide[d] no specific argument regarding how the ALJ in this case specifically
19   erred in such respect, and thus fail[ed] to persuade the Court that a remand is
20   warranted on such conclusory grounds”). Nevertheless, the Court has liberally
21   construed Plaintiff’s memorandum in support of the complaint to raise the issues
22   discussed below.
23                               STANDARD OF REVIEW
24         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
25   determine whether the Commissioner’s findings are supported by substantial
26   evidence and whether the proper legal standards were applied. See Treichler v.
27   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
28   evidence means “more than a mere scintilla” but less than a preponderance. See

                                                3
 1   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
 2   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 3   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
 4   U.S. at 401. This Court must review the record as a whole, weighing both the
 5   evidence that supports and the evidence that detracts from the Commissioner’s
 6   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
 7   than one rational interpretation, the Commissioner’s decision must be upheld. See
 8   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
 9                                      DISCUSSION
10   I.    Medical Record
11         The ALJ summarized the relevant medical record. With regard to Plaintiff’s
12   mental impairments, the ALJ discussed Plaintiff’s history of bipolar disorder with
13   anxiety symptoms. (AR 23, citing AR 437.) In January 2015, Plaintiff sought
14   treatment with the Los Angeles County Department of Mental Health. At the time,
15   she reported feeling nervous and tense and said that she became easily irritated and
16   frustrated with family and friends. Plaintiff isolated herself because she did not want
17   to get angry at friends. (AR 443, 445.) She explained that she had been doing fairly
18   well for three years while on medication, but after suffering renal failure in June
19   2014, Plaintiff stopped her medication. (AR 444, 459, 467.) During her mental status
20   exam in January 2015, Plaintiff was unable to complete serial sevens and complained
21   of constant “physical anxiety.” (AR 470-471.)
22         Plaintiff was prescribed mood stabilizing medication (see AR 450-452, 459-
23   460) and, by February 2015, reported that she was doing “good,” felt “balanced,” and
24   her irritability and anxiety were gone. (AR 454, 485.) In March 2015, Plaintiff made
25   good eye contact, her mood was euthymic without mood swings, and she reported
26   less anxiety and restlessness. (AR 488, 658.) In April 2015, Plaintiff said that since
27   starting the medication she did not feel anxious or irritable. In fact, she stated that
28

                                               4
 1   she had never felt better. She specifically denied depressive or manic symptoms. (AR
 2   490.)
 3           As the ALJ noted, Plaintiff continued to report feeling stable with medications
 4   and generally denied anxiety, irritability, racing thoughts, and mood swings. She
 5   began exercising at the gym and volunteering at her church school, which she
 6   continued to do into 2017. According to treatment notes, Plaintiff indicated that she
 7   tolerated her medications well. (AR 514, 516, 642, 643, 651, 655, 657.)
 8           In June and July 2015, Plaintiff complained of depression and low motivation,
 9   but denied anxiety, negative thoughts, and irritability. (AR 647-648.) Plaintiff was
10   prescribed Prozac for depression. In November 2015, Plaintiff reported that the
11   medication was working, and she was doing better. (AR 707-708.) Likewise, in
12   January 2016, Plaintiff reported feeling stable and without complaints. She was
13   motivated, had no anxiety, and had no depressive symptoms. (AR 710.) She reported
14   the same in March, June, and October 2016. (AR 710-711, 713, 715.) In January and
15   April 2017, Plaintiff said she felt good emotionally and denied depression, panic
16   attacks, and negative thoughts. Her sleep was good, and her anxiety was “under
17   control.” (AR 718, 719.) Plaintiff continued to teach on Sundays at church, which
18   she enjoyed. (AR 642, 711-712, 715, 718.)
19           In the course of mental health treatment, Plaintiff reported having a strong
20   support system through her church and having good relationship with her step
21   daughter and her own children. She stated that she attended church multiple times a
22   week. (See AR 476, 488, 640-641.)
23           Elena Gilman, M.D., completed a medical source statement in July 2017.
24   Dr. Gilman indicated that she had seen Plaintiff every three months since March
25   2015. She diagnosed Plaintiff with bipolar disorder in remission and stated that
26   Plaintiff’s medications did not cause side-effects. (AR 722.) In Dr. Gilman’s opinion,
27   Plaintiff’s mental impairment did not preclude her ability to understand, remember,
28   or carry out short and simple instructions; perform activities within a schedule;

                                                5
 1   maintain regular attendance; sustain an ordinary routine without special supervision;
 2   work in coordination with others; make simple work-related decisions; interact
 3   appropriately with the general public; get alone with coworkers and peers; respond
 4   appropriately to changes in the work setting. (AR 723-724.). Dr. Gilman opined that
 5   the following abilities would be precluded for 5% of an eight-hour workday:
 6   Plaintiff’s ability to understand, remember, and carry out detailed instructions;
 7   maintain attention and concentration for extended periods of time; complete a normal
 8   work day and work week without interruptions from psychologically based
 9   symptoms; perform at a consistent pace without an unreasonable number and length
10   of rest periods; and accept instructions and respond appropriately to criticism from
11   supervisors. (AR 723-724.). In addition, Dr. Gilman estimated that Plaintiff would
12   be off task 10% of the work day, would be absent from work two days per month,
13   and would be unable to complete an eight-hour work day three days per month. Last,
14   Dr. Gilman opined that Plaintiff would perform her job on a sustained basis with only
15   less than 50% efficiency. (AR 725.) At the same time, Dr. Gilman indicated that she
16   did not believe that Plaintiff was unable to obtain and retain work in a competitive
17   work setting of eight hours per day, five days per week for a continuous period of at
18   least six months. (AR 725.)
19         The ALJ also discussed the opinions of the State agency physicians. Pamela
20   Hawkins, Ph.D., opined that Plaintiff had mild restrictions of activities of daily living,
21   moderate difficulties in maintaining concentration, persistence or pace, and no
22   difficulties in maintaining social functioning. Dr. Hawkins indicated that Plaintiff
23   was able to understand, remember, and carry out simple, unskilled tasks. (AR 125-
24   129.) Elizabeth Covey, Psy.D., opined that Plaintiff had mild limitations in activities
25   of daily living and in social functioning, and moderate limitations in maintaining
26   concentration, persistence or pace. Dr. Covey agreed that Plaintiff was able to
27   understand, remember, and carry out simple routine tasks. (AR 140-144.)
28

                                                 6
 1         With regard to Plaintiff’s physical impairments, the ALJ noted Plaintiff’s
 2   history of hypertension, which has been controlled with medication since her renal
 3   failure in June 2104. (AR 422-430, 679-681, 692-693, 742, 767.) The ALJ also noted
 4   Plaintiff’s history of obesity. (See AR 541, 581, 732, 768.)
 5         In November 2015, Plaintiff fell while walking down the street and sustained
 6   a fracture to her left elbow. (AR 786.) By March 2016, however, Plaintiff’s elbow
 7   pain was mostly resolved. (AR 780.) In June 2016, Plaintiff’s left elbow had full
 8   range of motion with no swelling or redness. (AR 775.) Based upon a March 2017
 9   x-ray, Plaintiff was diagnosed with a left elbow deformity and effusion which caused
10   chronic elbow pain radiating along the entire left arm. (AR 739, 742, 809.)
11         In January 2016, Plaintiff complained of neck and back pain. (AR 783.) In
12   March 2016, Plaintiff indicated her neck and back pain “comes and goes.” (AR 780.)
13   Examination revealed mild tenderness on the base of her cervical spine and left lower
14   lateral back with palpation. Her range of motion was restricted secondary to pain.
15   Plaintiff’s motor strength was normal, and her sensory exam was intact. (AR 780-
16   781.) X-rays revealed mild degenerative joint disease and spondylosis. Plaintiff was
17   prescribed topical analgesics and Tylenol with codeine for pain. (AR 775-776, 781.)
18         In May 2017, Plaintiff was examined by Insoo Kim, M.D. Dr. Kim noted mild
19   effusion of the left elbow joint with tenderness, but full range of motion. X-rays
20   showed slight degenerative changes of the radial head of the elbow. Dr. Kim
21   recommended steroid injection. (AR 808-811.) Plaintiff also complained of left
22   shoulder pain. Treatment notes from August 2017 revealed tenderness in the
23   subacromial space and left AC joint, mild limitation of range of motion with pain,
24   and positive impingement of the left shoulder. While x-rays were within normal
25   limits, Dr. Kim opined that Plaintiff had shoulder impingement syndrome and a
26   possible rotator cuff tear. She recommended a trial of steroid injections to the left
27   shoulder. (AR 806.)
28

                                               7
 1         Plaintiff underwent a consultative orthopedic examination in November 2017.
 2   Jeff Altman, M.D., found full pain-free range of motion of the neck, but noted mild
 3   to moderate tenderness along the left trapezius and left rhomboid musculature.
 4   Straight leg raise test was negative. Plaintiff had full range of motion of the left
 5   shoulder with slight tenderness in the bicipital groove and no tenderness to palpation
 6   at the acromioclavicular joint. Dr. Altman noted mild tenderness at the left lateral
 7   epicondyle and over the olecranon process. Plaintiff was able to perform pronation
 8   and supination as well as elbow flexion and extension. Plaintiff’s sensation was intact
 9   to all digits, and her neurological examination was intact. (AR 814-819.) Dr. Altman
10   opined that Plaintiff can lift and carry 50 pounds occasionally and 25 pounds
11   frequently; can sit, stand, and walk without restriction; can frequently bend, crouch,
12   kneel, crawl, and stoop; can frequently climb, balance, walk on uneven terrain or
13   work at heights; has no overhead restrictions; can perform fine and gross
14   manipulation without limits with her right hand and frequently with her left hand.
15   (AR 819-820.)
16         The ALJ noted that both State agency physicians found Plaintiff’s physical
17   impairments to be non-severe, although one noted possible limitations to temperature
18   extremes and humidity in order to avoid dehydration. (AR 122-125, 139-140.)
19   II.   The ALJ’s RFC Assessment
20         In determining a claimant’s RFC, an ALJ must consider all relevant evidence
21   in the record. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). The
22   ALJ need not include properly rejected evidence or subjective complaints. See
23   Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005); Batson v. Comm’r of Soc.
24   Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The Court considers the ALJ’s
25   determination in the context of “the entire record as a whole,” and if the “evidence is
26   susceptible to more than one rational interpretation, the ALJ’s decision should be
27   upheld.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (internal
28   quotation marks omitted).

                                               8
 1         As set forth in detail above, the ALJ considered all of the medical evidence as
 2   well as the medical opinions. With respect to Plaintiff’s mental impairment, the ALJ
 3   concluded that Plaintiff has a mild limitation in understanding, remembering, or
 4   applying information. In particular, the ALJ noted that Plaintiff’s initial examination
 5   showed difficulty with serial sevens, but subsequent examinations showed that she
 6   performed well with treatment. (AR 20.) Next, the ALJ concluded that Plaintiff has
 7   a moderate limitation in interacting with others, noting that despite Plaintiff’s
 8   assertion that she became easily frustrated and irritated with family and friends, she
 9   later reported decreased symptoms and having a strong support system. (AR 21.) The
10   ALJ next found that Plaintiff has a moderate limitation in her ability to concentrate,
11   persist, or maintain pace, citing Plaintiff’s mental status exams after she began
12   medication. (AR 21.) Finally, the ALJ concluded that Plaintiff has a mild limitation
13   in her ability to adapt or manage herself, noting that she went to church multiple
14   times a week, had been teaching children at church on Sundays for several years, had
15   exercised at a gym, and was able to prepare meals, do laundry and use public
16   transportation. (AR 21; see AR 316-318.)
17         The ALJ found the opinions of the State agency physicians were consistent
18   with the record and restricted Plaintiff to simple routine tasks. However, the ALJ
19   gave Plaintiff’s allegations of isolation and problems with people “the benefit of the
20   doubt” and incorporated into the RFC additional limitations in interacting with
21   others. (AR 22.)
22         The ALJ’s determination that Plaintiff’s mental impairments restricted her to
23   unskilled work with limited contact with others is supported by substantial evidence
24   including, among other things, the treatment notes consistently reflecting that
25   Plaintiff’s mental health symptoms were well-controlled by medication.
26         With regard to the medical opinions, the ALJ’s RFC is consistent with and
27   supported by the opinions of the State agency physicians. In large part, the ALJ’s
28   RFC assessment is also consistent with Dr. Gilman’s opinion. While the ALJ rejected

                                               9
 1   Dr. Gilman’s opinions regarding absenteeism and break needs, Plaintiff does not
 2   argue that the ALJ committed error in doing so. Indeed, Plaintiff explicitly objects to
 3   Dr. Gilman’s opinions that she would be off task 10% of the workday, absent 3 days
 4   a month, and able to perform at 50% efficiency. (ECF No. 19 at 3.) According to
 5   Plaintiff, Dr. Gilman’s opinion should be disregarded because Dr. Gilman is a
 6   psychiatrist who essentially prescribed medication (rather than a psychologist or
 7   therapist) and because she only infrequently met with Plaintiff and, even then,
 8   engaged in limited interaction with Plaintiff. (ECF No. 19 at 3.) Thus, Plaintiff’s
 9   arguments challenging the weight to be afforded Dr. Gilman’s opinion supports the
10   ALJ’s determination to discount some of those opinions.
11         As for Plaintiff’s physical impairments, the ALJ noted the mild objective
12   findings of tenderness to palpation, but otherwise full range of motion of the neck,
13   back, and shoulder, and elbow. (AR 25, 816-817.) Furthermore, the ALJ relied upon
14   the opinion of examining physician Dr. Altman, as well as the opinions of the non-
15   examining Stage agency physicians. (AR 25-26.) These opinions constitute
16   substantial evidence supporting the ALJ’s RFC determination. See Thomas v.
17   Barnhart, 278 F.3d 947, 958-959 (9th Cir. 2002) (“opinions of non-treating or non-
18   examining physicians may also serve as substantial evidence when the opinions are
19   consistent with independent clinical findings or other evidence in the record”);
20   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (consultative examiner’s
21   opinion on its own constituted substantial evidence, because it rested on independent
22   examination of claimant).
23         Plaintiff complains that Dr. Altman examined her after the hearing and that his
24   examination “consisted of pricking my fingers + toes with an unbent paper clip and
25   looking at + feeling my neck and back. No x-rays, ultrasound were taken to back up
26   his diagnosis.” (ECF No. 19 at 2.) Plaintiff raised the same objections to the ALJ,
27   who rejected them. The ALJ noted that Dr. Altman performed a physical examination
28   and his opinion was consistent with the entire record. (AR 25-26.) Plaintiff also

                                               10
 1   further alleges that the conclusion that she is able to lift 50 pounds occasionally and
 2   25 pounds frequently and can stand for 6 hours in an eight-hour workday are
 3   “absolutely false as well documented by records of advancing age (60 now), obesity,
 4   high blood pressure, bi-polar II, anxiety + depression and the stupefying effects of
 5   the medications!” (ECF No. 19 at 3.) At best, Plaintiff’s arguments amount to a
 6   disagreement as to how the evidence should be interpreted. However, so long as the
 7   ALJ’s interpretation of the record is rational and supported by substantial evidence,
 8   which it is here, the Court may not disturb it. See Lewis v. Astrue, 498 F.3d 909, 911
 9   (9th Cir. 2007) (“[I]f evidence is susceptible of more than one rational interpretation,
10   the decision of the ALJ must be upheld”); see generally Biestek v. Berryhill, 139
11   S. Ct. 1149, 1154 (2019) (observing that in the social security context, the threshold
12   for “substantial evidence” is “not high”).
13          For the foregoing reasons, the ALJ’s RFC assessment must be affirmed. See
14   Bayliss, 427 F.3d at 1217 (“We will affirm the ALJ’s determination of Bayliss’s RFC
15   if the ALJ applied the proper legal standard and his decision is supported by
16   substantial evidence.”).
17   III.   Plaintiff’s Remaining Contentions
18          Several other of Plaintiff’s contentions warrant brief discussion. First, Plaintiff
19   states that, after the ALJ issued her decision, Plaintiff was diagnosed with
20   fibromyalgia and bulging and herniated discs in her neck. According to Plaintiff, she
21   “had these conditions at the time of [the] hearing but had not yet been properly
22   diagnosed due to the lag in referrals etc. in the medical system.” (ECF No. 19 at 2-
23   3.) 3 To the extent that Plaintiff contends that she has new impairments or that her
24   condition deteriorated since the time of the ALJ’s decision, her contentions are
25   outside of this Court’s review. See generally Harman v. Apfel, 211 F.3d 1172, 1177
26   (9th Cir. 2000) (“judicial review in cases under the Social Security Act is limited to
27
     3
28     Plaintiff states that the related records and ultrasound “are included,” (ECF No. 19 at 2), but she
     has not presented them to this Court.
                                                      11
 1   a review of the administrative record for a determination of whether the
 2   Commissioner’s decision is supported by substantial evidence in the record”);
 3   London v. Colvin, 2014 WL 12557986, at *7 (C.D. Cal. Dec. 29, 2014) (the Court
 4   lacks jurisdiction to reverse the Commissioner’s decision based on evidence that is
 5   not part of the administrative record).
 6         Second, Plaintiff disagrees with the VE’s opinion that she is capable of
 7   performing specific jobs. According to Plaintiff, considering her physical and mental
 8   impairments, it is impossible for her to perform the jobs identified by the VE. (ECF
 9   No. 19 at 3-4.) Plaintiff’s argument is unavailing. The hypothetical that the ALJ
10   posed to the VE contained all of the limitations that the ALJ found credible and
11   supported by substantial evidence in the record. Accordingly, the ALJ’s reliance on
12   the VE’s testimony was proper. See Bayliss, 427 F.3d at 1217-1218 (ALJ properly
13   relied on VE testimony where hypothetical posed to VE contained all limitations the
14   ALJ found credible and supported). Contrary to Plaintiff’s suggestion, the ALJ was
15   not required to include limitations that were not in her RFC assessment. Rollins v.
16   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Essentially, Plaintiff’s argument
17   merely restates her disagreement with the ALJ’s RFC determination.
18         Finally, Plaintiff mentions that her medications cause drowsiness and have
19   “stupefying effects.” (ECF No. 19 at 3-4.) Even liberally construed, these assertions
20   do not fairly present a claim that the ALJ erred in discounting Plaintiff’s testimony.
21   See, e.g., DeBerry, 352 F. App’x at 176 (declining to consider claim that ALJ failed
22   properly to apply Social Security Ruling where claimant did not argue the issue “with
23   any specificity” in her opening brief and failed to cite “any evidence or legal
24   authority” in support of her position); Nazarian, 2018 WL 2938581, at *4 (plaintiff
25   “provides no specific argument regarding how the ALJ in this case specifically erred
26   in such respect, and thus fails to persuade the Court that a remand is warranted on
27   such conclusory grounds”); Moody v. Berryhill, 245 F. Supp. 3d 1028, 1033 (C.D.
28   Ill. 2017) (where plaintiff does not clearly identify the ALJ’s problematic findings or

                                               12
 1   legal support, court “cannot fill the void by crafting arguments and performing the
 2   necessary legal research”). Moreover, the Court notes that the ALJ discussed
 3   Plaintiff’s subjective complaints, including her allegations regarding medication side
 4   effects, but rejected them. The ALJ provided several reasons for discounting
 5   Plaintiff’s credibility, including (a) Plaintiff’s contradictory statements in treatment
 6   records in which she reported that the medications worked and that she tolerated them
 7   well; (b) contradictions between Plaintiff’s allegations and the medical record that
 8   showed Plaintiff’s symptoms responded to treatment; (c) inconsistency between
 9   Plaintiff’s allegations of disabling symptoms and her ability to perform daily
10   activities including preparing meals, attending church multiple times a week, and
11   teaching classes on Sundays; and (d) the lack of objective medical evidence. The ALJ
12   also noted evidence that Plaintiff stopped working because the woman she was caring
13   for moved away. (AR 20-26; see AR 651, 718.) In sum, Plaintiff has not presented a
14   legitimate challenge to the ALJ’s credibility determination and the Court’s review
15   does not suggest that the ALJ erred. See, generally, Ghanim v. Colvin, 763 F.3d 1154,
16   1163 (9th Cir. 2014) (factors ALJ may consider when making credibility
17   determination include lack of objective medical evidence, claimant’s treatment
18   history, claimant’s daily activities, and inconsistencies in testimony).
19                                          ORDER
20         IT IS THEREFORE ORDERED that Judgment be entered affirming the
21   decision of the Commissioner and dismissing this action with prejudice.
22

23   DATED: 12/11/2019
24

25                                           ____________________________________
26
                                                  ALEXANDER F. MacKINNON
                                             UNITED STATES MAGISTRATE JUDGE
27

28

                                               13
